This case, recently reassigned to the writer, is (like O'Malley v. Continental Life Insurance Company, Theodore Rassieur, Intervener, 343 Mo. 382, 121 S.W.2d 834, decided concurrently herewith) an intervening petition for attorneys' fees in a proceeding under the Insurance Code by the Superintendent of Insurance for the liquidation of the Continental Life Insurance Company. When the court found for the Superintendent of Insurance and directed liquidation of the company, Frank Pace, who was one of the attorneys for the company, filed an intervening petition asking for an attorney fee allowance of $25,000, and for $1017.38 for expenses. The court entered an order allowing him a $5000 fee, and expenses, and directed the payment of the same from the assets of the company as a preferred claim. Intervener appealed from the order, contending that this allowance was inadequate. The superintendent also appealed from the order, and contends that no allowance should be made.
This case is based on the same record and must be ruled on the same facts as the Rassieur case, since a preferred allowance for attorney fees and expenses in the dissolution suit was claimed on the same theory as in that case. Therefore, our ruling in the Rassieur case is decisive of this case. We hold that Mr. Pace is not entitled to have his claim against the insurance company preferred over those of other creditors.
The judgment is reversed. Ferguson and Bradley, CC.,
concur.